£2,322-0/
                                                                              February 4,            2015
Court of Criminal              Appeals
P0     Box   12308
Austin,        TX     78711-2308



R&. No. WR- 8 2/ 32 2- 01
        Ex   Parte Richard        Tidwell

        Address       Change


Deer Court          of Criminal       Appeals

         Please       be   informed     that   as- of    this   date,     I    have       a   new    address


         The    new    address    is:
                                          Richard       Tidwell
                                          TDCvT- ID     #18 3 5 06-0-'                •
                                          Smith    Unit
                                          1313    CR    19
                                          Lamesa,       Texas     79331



         Please correct the reocrds to reflect                       this new address.                  Thank you
for your time and assistance                   in this matter,           it is greatly appreciated.

                                                                              Sincerely,



                                                                              Richard         Tidwell
                                                                              TDCJ- ID        #    18 3506 0
                                                                              Smith       Unit
                                                                              1313 CR         19
                                                                              Lamesa,         TX     79331


cc :    file




                                                                                 RECEIVED
                                                                               C0URT0FCRIMINAL APPEALS
                                                                                          FEB 09 ?n'